Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments, IDS, and response filed Sept. 27, 2021 have been received and entered into the case. 

Status of the Claims 
	Claims 21-34 and 36-40 are currently pending.
Claims 21, 25, 27-29, 31, 34, and 36-38 are amended.
	Claims 1-20 and 35 are cancelled.
Claim 40 is new.
	Claims 21-34 and 36-40 have been considered on the merits. 


Claim Objections
	The claim objections are withdrawn due to amendment.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment. New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 

Claims 21-33 and 36-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cataldo et al. (WO 2008/137035) (ref. of record) as evidenced by Choi et al. (Annals of the New York Academy of Sciences, 2005) (ref. of record) and Hartwig et al. (Proteomics, 2009) (ref. of record) and in view of Czerwinski (US 2011/0105359 A1) (ref. of record).
With respect to claims 21 and 22, Cataldo teaches a method of treating disorders arising from mitochondrial dysfunction (conditions which benefit from increased mitochondrial function) by providing a composition containing mitochondria and administering the mitochondria in amount to sufficiently treat the condition (administering a therapeutically effective amount of the pharmaceutical composition) (abstract, pg. 3).  Cataldo teaches that the mitochondria are substantially pure where the non-mitochondrial cellular constituents are less than 5% (partially purified) (pg. 7 para. 2).  Cataldo teaches that mitochondria are functional, therefore, they should have an intact outer membrane (pg. 35-36).  
With respect to the limitation of the composition being devoid of exogenous protease inhibitors as recited in claim 21, where the pharmaceutical composition further comprises a buffer that is the same type of buffer as an isolation buffer used to isolate claim 30, the isolation buffer is devoid of exogenous of protease inhibitors as recited in claim 31, where the pharmaceutical composition comprises a saccharide in an amount sufficient to preserve mitochondrial function and is the same saccharide used during isolation in the isolating buffer as recited in claim 32, where the saccharide is sucrose as recited in claim 33, and where the pharmaceutical composition does not contain exogenous protease inhibitors as recited in claim 40, Cataldo teaches using the method disclosed in in Choi for the protocol of isolating the mitochondria and Cataldo teaches formulating the isolated mitochondria for administration (pg. 35-36).  Choi reports a mitochondrial preparation protocol which is devoid of exogenous protease inhibitors and a buffer that contains sucrose (pg. 90 para. 2).  Choi reports a mitochondrial isolation buffer is devoid of exogenous protease inhibitors sucrose and the final isolated mitochondria are in the isolation buffer (pg. 90 para. 2 and Fig. 3).  Accordingly, the mitochondria taught by Cataldo would be in a final isolation buffer containing sucrose.  
Cataldo is silent with respect to the total amount of mitochondrial proteins in the composition, and does not explicitly teach the method where the total amount of mitochondrial proteins is between 20-80% of the total amount of cellular proteins which originate from the cells or tissue from which the mitochondria are produced within the composition as recited in claim 21 or where the total amount is between 20-50% of the total amount of cellular proteins with the composition as recited in claim 39.  Although Cataldo is silent with respect to the total amount of mitochondrial proteins in the composition does not teach the ranges recited in claims 21 and 39, one of ordinary skill in the art would recognize that the total amount of mitochondrial proteins in the 
With respect to claims 22-24, Cataldo teaches the method where the disease or disorder is due to mitochondrial toxicity associated with therapeutic agents (pg. 5 para. 3), a heritable disease where the mtDNA has been mutated (pg. 1-2), and point and deletion mutations with advancing age (pg. 25 para. 1).  With respect to claims 22 and 25, Cataldo teaches the method where the disease is a neuropathy (Parkinson’s disease, Alzheimer’s disease, Huntington’s Disease), Friedrich’s ataxia, lactacidosis 
With respect to claim 26, Cataldo teaches the method where the composition is delivered intranasally, intramuscularly, subcutaneously or intravenously or locally (direct injection into a tissue or an organ) (pg. 3 last para.).  With respect to claim 27, Cataldo teaches the method where the mitochondria is from the patient (autologous), allogeneic, and xenogeneic (pg. 8 para. 5 and pg. 26 last para.).  With respect to claim 28, Cataldo teaches the method where the mitochondria is from a donor.  With respect to claim 29, Cataldo teaches that the cells from which the mitochondria are isolated include hematopoietic stem cells (blood cells) (pg. 26 para. 2).
Cataldo does not teach the method where the partially purified are frozen-thawed as recited in claim 21.  Similarly, Cataldo does not teach the method where the partially purified mitochondria are within a freezing buffer containing a saccharide during the freeze-thaw cycle as recited in claim 36.  Cataldo does not teach the method where the partially purified mitochondria are frozen for at least 24 hours prior to thawing as recited in claim 37.  Cataldo does not teach the method where the oxygen consumption of the partially purified mitochondria is equal or higher than the oxygen consumption of the partially purified mitochondria prior to freezing as recited in claim 38.  However, the use of freezing to preserve and store mitochondria was known in the art at the time of the invention.  In support, Czerwinski teaches a method for cryopreservation of mitochondria which allows for easier handling and storage of the mitochondria (0020, 
prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 29 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cataldo as evidenced by Choi and Hartwig in view of Czerwinski (as applied to claims 21-33 and 36-40 above), and further in view of Gasnier et al. (Analytical Biochemistry, 1993) (ref. of record).
The teachings of Cataldo can be found in the previous rejection above. 
Although Cataldo teaches that the cells from which the mitochondria are isolated include hematopoietic stem cells, Cataldo does not teach the method where the mitochondria are derived from placenta or placental cells grown in culture as recited in claim 29.  However, Gasnier teaches that the placenta was a known source for the isolation of mitochondria (abstract).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Cataldo in such a way that the source of the mitochondria is from placenta for the purpose being able administer mitochondria to a subject with a condition which benefits from increased mitochondrial function.  Furthermore, it would have been obvious to one skilled in the art to have further modified Cataldo such that the source of mitochondria is placenta, since placenta was a known source of mitochondria as taught by Gasnier.  Such a modification merely involves the substitution of one known source of mitochondria for another for the use of the mitochondria in the treatment of a condition.	
prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 34 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cataldo as evidenced by Choi and Hartwig in view of Czerwinski (as applied to claims 21-33 and 36-40 above), and further in view of Griffiths et al. (Biochimica et Biophysica Acta, 2009) (ref. of record).
The teachings of Cataldo can be found in the previous rejection above. 
Cataldo does not teach the method where the partially purified functional mitochondria are reduced in size by exposure to an ion-exchanger inhibitor as recited in claim 34.  However, Griffiths beneficially teaches that treatment with CGP37157, an ion-exchange inhibitor, can enhance mitochondrial Ca2+ uptake and restores mitochondria Ca and ATP production (pg. 1330 Col. 2 para. 1-2).  Accordingly, at the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Cataldo to include partially purified functional mitochondria which were reduced in size by exposure to an ion-exchanger, since ion-exchange inhibitors were known to improve mitochondria function as taught by Griffiths.  It would have been obvious to one of ordinary skill in the art to incorporate an ion-exchange inhibitor such as CGP37157 into the composition taught by Cataldo based upon the beneficial teachings provided by Griffiths-including to enhance mitochondrial Ca2+ uptake as taught by Griffiths.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in adding an ion-exchanger to the 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejections are revised due to amendment. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 21, 29, and 32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2 and 7 of U.S. Patent No. 10,702,556.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims encompass those of the issue patent.  In addition, both claim methods of treating a condition which would benefit from increased mitochondrial function by providing and administering a therapeutically effective amount of a composition comprising partially purified mitochondria wherein the weight of the partially purified mitochondria constitutes between 20-80% of the combined weight of the composition relative to other sub-cellular fractions in the composition.  Claim 1 of U.S. Patent No. 10,702,556 is directed to inducing angiogenesis in a tissue in vivo (a condition which would benefit from   The limitation of the source of the mitochondria being from placenta, placental cells grown in culture and blood cells of instant claim 29 is recited in claim 2 of U.S. Patent No. 10,702,556.

Claims 21, 26, and 29 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 60, 63-66, and 72-75 of copending Application No. 17/042038.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims encompass those of the copending patent application.  In addition, both claim methods of treating a condition which would benefit from increased mitochondrial function by providing and administering a therapeutically effective amount of a composition comprising partially purified mitochondria wherein the weight of the partially purified mitochondria constitutes between 20-80% of the combined weight of the composition relative to other sub-cellular fractions in the composition.  Claim 60 of Application No. 17/042038 is directed to method for elevating lipid and cholesterol metabolism or for inducing weight loss or attenuating or reducing weight gain in a subject and a method of treating or preventing a disease in a subject (a condition which would benefit from increased mitochondrial function).  Claims 63 and 72 recite the limitation that the composition contains 10-80 or 20-40% weight of the mitochondrial proteins to the total weight of the proteins which reads on instant claim 21.  The .


Response to Arguments 
Applicant's arguments filed Sept. 27, 2021 have been fully considered but they are not persuasive.
Applicant argues that Cataldo provides prophetic examples of mitochondrial replacement therapy and does not actually demonstrate the isolation of partially purified mitochondria and the administration of the mitochondria to a subject (Remarks pg. 7 para. 2).  However, this argument was not found to be persuasive, since Cataldo clearly teaches a method of treating disorders arising from mitochondrial dysfunction (conditions which benefit from increased mitochondrial function) by providing a composition containing mitochondria and administering the mitochondria in amount to sufficiently treat the condition (administering a therapeutically effective amount) (abstract, pg. 3).  Accordingly, one of ordinary skill in the art would have had a reasonable expectation of success in administering the mitochondrial composition of Cataldo to a subject that would benefit from increased mitochondrial function.  It is noted that proof of efficacy is not needed for a prior art reference to be enabled.  Please Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006).  In addition, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  Please see MPEP 2123 II.  
Applicant further argues that Cataldo teaches that the mitochondria are administered in a “cocktail” with other components (Remarks pg. 7 para. 2).  However, this argument was not found to be persuasive, since the "transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps”.  See MPEP 2111.03.  Accordingly, additional components are not excluded by the claim language. 
Applicant argues that Cataldo teaches away from the claimed invention where the total amount of mitochondrial protein is 20-80% of the total amount of protein, since Cataldo teaches using a substantially pure mitochondria composition and there is no disclosure in Cataldo to use a mitochondria composition that is less than 95% pure (Remarks pg. 7 para. 2).  Additionally, Applicant argues that Hartwig discloses methods which produce a mitochondrial composition with 50-70% purity (Remarks pg. 8 para. 2).  However, these arguments were not found to be persuasive, since even though Cataldo is silent with respect to the amount of mitochondrial protein in composition relative to the 
Applicant argues that Choi does not disclose a mitochondrial composition where the total amount of mitochondrial protein is 20-80% of the total amount of cellular proteins which originate from the cells or tissue from which the mitochondria are produced (Remarks pg. 8 para. 1).  Applicant is reminded that Choi is an evidentiary reference supporting the mitochondrial isolation buffer taught by Cataldo is devoid of exogenous protease inhibitors and contains sucrose.  Choi is not a reference supporting 
Applicant argues that the present application provides compositions of frozen-thawed partially purified functional mitochondria that and provides specific examples for the use of the mitochondria entering cells, fusing with endogenous mitochondria, increase citrate synthase and ATP production, rescuing cells devoid of mtDNA and the rescue of ATP production of Rotenone induced mitochondrial inhibition in Examples 1-7, 9 and 10 of the Specification (Remarks pg. 8-9 bridging para.).  Therefore, Applicant argues that the present application provides support for a composition that increases mitochondrial function in cells and that none of Cataldo, Choi or Hartwig disclose a composition of frozen-thawed partially purified functional mitochondria that when incubated with cells results in increase mitochondrial function and where the total amount of mitochondrial proteins is between 20-80% of the total amount of cellular proteins which originate from the cells or tissue from which the mitochondria are produced (Remarks pg. 9 last para.).  The Applicant’s amendments limiting claim 21 to include the limitation of frozen-thawed partially purified functional mitochondria necessitated the withdrawal of the previous rejections.  Applicant’s arguments are drawn to the references failing to teach this new limitation.  However, this new limitation is addressed in the new rejections. 
Applicant argues that Gasnier fails to remedy the deficiencies of Cataldo, Choi and Hartwig (Remarks pg. 10 para. 4).  However, this argument was not found to be persuasive, since the arguments with respect to the rejections over Cataldo, Choi and Hartwig were not found to be persuasive as explained above.  

Applicant argues that the present application provides examples of cryopreserving mitochondria and the beneficial effects on mitochondria function in Examples 6, 7, 9 and 10 of the Specification, whereas, Czerwinski does not disclose or suggest that their methods of cryopreservation of mitochondria result in increased mitochondrial function (Remarks pg. 12-13 bridging para.).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., increased mitochondrial function) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In addition, Applicant argues that Czerwinski fails to remedy the deficiencies of Cataldo, Choi and Hartwig (Remarks pg. 13 first para.).  However, this argument was not found to be persuasive, since the arguments with respect to the rejections over Cataldo, Choi and Hartwig were not found to be persuasive as explained above.  
Applicant requests that the non-statutory obvious-type double patenting rejections over US Patent No. 10,702,556 and US Patent Serial No. 17/042,038 be held in abeyance until the claims are determined to be allowable (Remarks pg. 13 para. 4 to pg. 14 para. 1).  Regarding the remaining double-patenting rejections, the Office acknowledges applicants' willingness to consider filing terminal disclaimers to the . 


Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632